UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofAugust 2016 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ EMBRAER S.A. MATERIAL FACT São José dos Campos, August 10, 2016 – EMBRAER S.A. (“Embraer” or “Company”), hereby informs its shareholders and the market that it has become aware that a class action was filed against the company and its management in the federal courts of New York. The plaintiff is claiming alleged losses resulting from alleged misleading disclosure. Embraer has not yet been served and does not have sufficient information to assess the relevance of the claims alleged. Embraer will defend itself in due course. The company will keep the market informed of any new material developments on this matter and will disclose further information once it has assessed the potential effects of this claim. José Antonio de Almeida Filippo Executive Vice-President and Chief Financial Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10, 2016 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
